PER CURIAM.
Because we do not have a transcript of the proceedings below, we cannot resolve the underlying factual issues in order to determine whether the trial court’s judgment on the issue of child support is without evidentiary support. See Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150, 1152 (Fla. 1979). In the absence of a transcript, we will only reverse where the error appears on the face of the judgment. See Monacelli v. Gonzalez, 883 So.2d 361, 362 (Fla. 4th DCA 2004); Hoirup v. Hoirup, 862 So.2d 780, 782 (Fla. 2d DCA 2003). Appellant has made no such showing in this case.
AFFIRMED.
COHEN, C.J., PALMER and ORFINGER, JJ,, concur.